Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered July 31, 1974, convicting him of robbery in the first degree (two counts), robbery in the second degree (two counts), grand larceny in the third degree, petit larceny and possession of weapons, etc., as a felony, upon a guilty plea, and imposing sentence. Judgment modified, on the law, by reversing the convictions of robbery in the second degree (two counts), grand larceny in the third degree, petit larceny and possession of weapons, etc., as a felony, and the sentences imposed thereon, and the said counts are dismissed. As so modified, judgment affirmed. The counts which we are dismissing are inclusory concurrent offenses embraced within the counts which charged defendant with robbery in the first degree. A conviction upon the greater counts is deemed a dismissal of every lesser count (see People v Coleson, 54 AD2d 702; People v Searles, 53 AD2d 899; People v Walton, 49 AD2d 736; People v Kitt, 48 AD2d 793, mot. for resettlement granted 49 AD2d 820; People v Cox, 46 AD2d 641). Hopkins, Acting P. J., Martuscello, Latham, Rabin and Hawkins, JJ., concur.